Title: From Benjamin Franklin to William Hodgson, 8 July 1781
From: Franklin, Benjamin
To: Hodgson, William


Dear Sir,
Passy, July 8. 1781
I received your Favour of the  past, and immediately gave Orders to Mr Grand to remit you One hundred and ten Pounds Sterling for the farther Relief of the Prisoners.
I beg you would repeat my grateful Acknowledgments to your Friends at Portsmouth & Plymouth, for the unwearied Care & Pains they have taken in this troublesome tho’ charitable Work, and that you would accept the same your self. What a Pleasure it will be to me, if a Peace is made in my Lifetime, to go over & thank you in Person!
In the Ship le Marquis de la Fayette, which I see by your Papers is brought into Leith Roads, there is a young Gentleman who was going over, a Passenger, to be fix’d in a Comptinghouse at Philadelphia. He is the Son of two worthy Persons my intimate Friends and near Neighbours here at Passy, who are much afflicted about his Situation. This is to request that you would endeavour to procure his Liberty, and furnish him with Fifteen or Twenty Guineas to bear his Expences home, and give him your Advice as to the best and least expensive Manner. His Name is le Veillard. If the Board of Sick & Hurt will grant you this Favour, they may depend on my exerting my self in procuring the like for any English Prisoner here whom they or you may recommend to me. There are 17 Prisoners lately gone over as I think from l’Orient, who were brought in there by our Ship the Alliance, for whom I suppose they give me Credit.—I have not half as much Faith in Digges’s coming here as I have in his going to Hell.
With the greatest Esteem I am, Dear Sir,
Mr. Wm. Hodgson Mercht London.
